DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a reply to Applicant's Arguments/Remarks filed on 10/06/2021 for U.S. Application 16/918636 where: 
a. Claims 1-13 are pending in the application.
b. Claims 9-13 are newly added.

 
Response to Arguments 
Applicant's arguments with respect to claims 10-13 have been considered but are moot because the arguments are based on the amendments and a new ground of rejection has been entered.

Allowable Subject Matter
Claims 1-9 are allowed.

Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over O (US 2017/0331964) in view of Shimizu (US 2021/0218863).

Regarding claim 10, O teaches: A communication device (fig. 1, image forming apparatus 1) for sending image data to a destination selected using a touch panel (see fig. 3, [0036], for example, "COPY", "SEND", "CUSTOM BOX" "JOB BOX", "USB MEMORY", and "BROWSER", which are the functions included in the image forming apparatus 1. When detecting the user's touch operation at any one of the icons 81 displayed at the display unit 473), the communication device comprising: 
the touch panel (see fig. 4, [0036], When detecting the user's touch operation at any one of the icons 81 displayed at the display unit 473);  
a detection unit configured to detect a touch on the touch panel ([0035], When detecting the user's touch operation at any one of the icons arranged on the home screen, the controller 100 allows the display unit 473 to display the operation screen related to the function associated with the icon.).


O does not explicitly teach: a controller configured to cause the communication device to display a destination selection screen without displaying destination during a predetermined time after 
wherein the controller is further configured to cause the communication device to display the destination on the destination selection screen after the predetermined time. 

However, Shimizu teaches: a controller configured to cause the communication device to display a destination selection screen without displaying destination during a predetermined time after receiving an instruction through the detection of the touch by the detection unit to display the destination selection screen that displays the destination (fig. 5 and fig. 6, when the user select send 32 the screen is transition to fig. 6 without displaying the destination details, [0048-0049], the first touch to select 32 would be the predetermined time), 
wherein the controller is further configured to cause the communication device to display the destination on the destination selection screen after the predetermined time ([[0051], It is assumed that the user who has seen the setting screen 40 presses the key 43 to display the address book. Upon receiving the pressing of the key 43 through the touch panel 15A, the controller 10 determines that an instruction to display the address book is received (YES at step S11) and, based on the address book stored in the HDD 19, causes the display 16 to display a first screen (step S12), after the screen is transition to fig. 6, the second touch of the address book 43 would be after the predetermined time which would be the second touch). 

The motivation for the combination is that Sugano and Dozen are in the same field of endeavor, mainly communication device. 





Regarding claim 13, O and Shimizu teach: The communication device according to Claim 10, wherein the destination is at least one of a mail address (Shimizu, fig. 6, address book 43), a folder path, and a facsimile number.



 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW H LAM/
Primary Examiner, Art Unit 2675